       Case 2:19-cv-00105-MHT-JTA Document 98 Filed 08/16/21 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DE’ANGELO MANUEL, #266919,                  )
                                            )
          Plaintiff,                        )
                                            )
  v.                                        ) CASE NO. 2:19-cv-105-MHT-JTA
                                            )
KAY IVEY, et al.,                           )
                                            )
          Defendants.                       )

                                     ORDER ON MOTION

       Upon consideration of the motion challenging immunity filed herein by Plaintiff on

May 12, 2021 (Doc. 68), which the court construes as a motion to supplement response to

Defendants’ special reports, it is

       ORDERED that the motion to supplement is GRANTED.

       DONE this 16th day of August, 2021.




                                      JERUSHA T. ADAMS
                                      UNITED STATES MAGISTRATE JUDGE
